DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the amendment dated 1/19/2022, the following has occurred: Claim(s) 1 and 10 have been amended.
Claim(s) 1-17 are pending.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013.
Regarding claim 6 and 13, where it recites “at least one heating element comprises three heating elements.” It is interpreted by the examiner that the three heating elements in claim 6, according to claim 1, replaces the “at least one heating element;” and so, the three heating elements also have the structural limitation of “flexible semi-conductive self-regulating”. 
Regarding claim 1 and 10, where it recites “flexible.” Paragraph 32 in the specification states “the heating pad is also flexible, and can easily be bent 90 degrees to fit any contour when warm.” The term flexible is interpreted by the examiner, according to specification par. 32, as –can be bent 90 degrees to fit any contour while operating--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irgens (US 20140166638 A1) in view of Kaiserman (US 20080083721 A1) and Naylor et al. (US 20090114634, hereinafter Naylor-2009). 
Regarding claim 1, Irgens discloses a system for heating equipment in a hazardous environment (flexible heating element for deicing, par. 3; freezing conditions can be considered as a hazardous environment), said system comprising: 
a heating pad configured to heat the equipment (heating element 20, Fig. 2), said heating pad comprising: at least one heating element, 
wherein said at least one heating element (elongate web 22 of flexible conductive plastic, Fig. 2) is a flexible semi-conductive self-regulating heating element (elongate web 22 is self-regulating, where its resistance will change based on temperature of the heating element 20, par. 27); 
at least one thermal insulation layer (insulation layer 56 can be made of polyethylene, claim 2, Fig. 2; polyethylene has thermal insulating properties and therefore performs the function of thermal insulation) positioned on a first side of said at least one heating element; and 

wherein said at least one heating element and said at least one thermal insulation layer are sealed within said protective cover (elongate web 22 and insulation 56 are sealed within insulation 62 and 60, Fig. 2, par. 23); and 
a power cable coupling (power source connects to bus connectors, claim 13) 
Irgens does not disclose a control system configured to receive power from a power source, said power cable coupling said control system to said heating pad.
Kaiserman discloses a flexible heated textile for heating an article, where in it discloses a control system (integrated circuit controller 150, par. 117, Fig. 12) configured to receive power from a power source (power supply 152, par. 117, Fig. 12) and a power cable coupling said control system to said heating pad (buses 140, 142, and 146 are connected to controller 150 that allows power to the buses as desired, par. 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Irgens to incorporate the teachings of Kaiserman and have controllers. Doing so would have the benefit of controlling the power supplied to the heating element (par. 3, Kaiserman).
Irgens in view of Kaiserman does not disclose wherein no thermal insulation layers are positioned between a second side of said at least one heating element and said protective cover.
Naylor-2009 discloses a flexible textile heating unit 100 wherein no thermal insulation layers (insulation layer 104 is only on one side of the heating element 106, Fig. 2) are positioned between a second side of said at least one heating element (106) and said protective cover (108).
. Doing so would have the benefit of directing the heat towards a desired direction/surface such as fluid conduits while directing heat away from an exterior environment (par. 50, Naylor-2009).
Regarding claim 2, Irgens in view of Kaiserman and Naylor-2009 does not disclose the system in accordance with Claim 1, wherein said control system is configured to: receive a user input specifying a predetermined temperature; and control said heating pad to operate at the predetermined temperature. 
Kaiserman further discloses a system in accordance with Claim 1, wherein said control system is configured to: receive a user input (user input a desired temperature, par. 130) specifying a predetermined temperature (desired temperature, par. 130); and
control said heating pad to operate at the predetermined temperature (controller supplies power for a required time to achieve the desired temperature, par. 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Irgens in view of Kaiserman and Naylor-2009 to incorporate the further teachings of Kaiserman and include user input. Doing so would have the benefit of allowing the user to select the desired temperature.
Regarding claim 3, Irgens in view of Kaiserman and Naylor-2009 discloses the system in accordance with Claim 1, wherein said at least one thermal insulation layer comprises a first insulation layer made of a first material (insulation layer 56 can be made of polyethylene, par. 
Regarding claim 5, Irgens in view of Kaiserman and Naylor-2009 discloses the system in accordance with Claim 1, wherein said heating pad is configured to be wrapped around a pipeline (flexible heating element, since the heating element is flexible, it is capable of being wrapped around a cylindrical pipeline).
Further, it is understood, claim 5 includes intended use recitation “configured to be wrapped around a pipeline.” The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 8, Irgens in view of Kaiserman and Naylor-2009 discloses a system in accordance with Claim 1, wherein said power cable comprises a cable connector (lead wires 42 and 44, Fig. 1), and wherein said heating pad comprises a pad connector (crimp connector 46 and 48, par. 22, Fig. 1) configured to engage said cable connector.  
Regarding claim 9, Irgens in view of Kaiserman and Naylor-2009 discloses a system in accordance with Claim 1, wherein a plurality of slots are defined through said at least one heating element (extending slots 28, par. 22).  
Claim 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irgens in view of Kaiserman, and Naylor-2009 as applied to claim 1, and in further view of Naylor (US 20070262073 A1, hereinafter Naylor-2007). 
Regarding claim 4, Irgens in view of Kaiserman and Naylor-2009 does not disclose a system in accordance with Claim 1, wherein said control system comprises active barrier circuitry that facilitates isolating said control system from said heating pad in the event of a fault.  
Naylor-2007 discloses a flexible heating system that can be used for cylindrical surfaces wherein, wherein said control system comprises active barrier circuitry (ground fault circuit interrupter, 218, par. 61) that facilitates isolating said control system from said heating pad in the event of a fault (the ground fault circuit interrupter protects the thermal cover from damage from spikes in electric current, par. 61). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Irgens in view of Kaiserman and Naylor-2009 to incorporate the teachings of Naylor-2007 and have a ground fault circuit interrupter. Doing so would have the benefit of protecting the heating element from spikes in electric current (par. 61, Naylor-2007).
Regarding claim 6, Irgens in view of Kaiserman and Naylor-2009 does not disclose a system in accordance with Claim 1, wherein said at least one heating element comprises three heating elements. 
Naylor-2007 discloses said at least one heating element comprises three heating elements (modular heated cover 800 with electrical connection 806 may be included to connect multiple electrical heating elements 810, par. 88, Fig. 8; where it is understood by the examiner that though Fig. 8 only shows two heating elements, the term “multiple electrical heating elements” encompasses two or more and one of ordinary skill in the art would be able to duplicate additional heating elements if needed, see MPEP 2144.04 B).

Regarding claim 7, Irgens in view of Kaiserman and Naylor-2009 does not disclose a system in accordance with Claim 1, wherein said protective cover is a vinyl polyester cover 
Naylor-2007 discloses protective cover is a vinyl polyester cover (polyester (par. 68, Naylor-2007), vinyl (par. 47, Naylor-2007), or vinyl polyester for the protective cover) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Irgens in view of Kaiserman and Naylor-2009 to incorporate the teachings of Naylor-2007 and use vinyl polyester. One of ordinary skill in the art would be able to choose any number of different materials vinyl polyester based on design specification as shown by Naylor-2007 that the protective cover can be polyester (par. 68) or vinyl (par. 47) or other similar materials.
Claim(s) 10-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irgens (US 20140166638 A1) in view of Naylor (US 20090114634, hereinafter Naylor-2009).
Regarding claim 10, Irgens discloses a heating pad for heating equipment in a hazardous environment (flexible heating element 20 for deicing, par. 3; freezing conditions can be considered as a hazardous environment), said heating pad comprising: 
at least one heating element (elongate web 22 of flexible conductive plastic, Fig. 2), 
wherein said at least one heating element is a flexible semi-conductive self-regulating heating element (elongate web 22 is self-regulating, where its resistance will change based on temperature of the heating element 20, par. 27); 

a protective cover (second insulation 54 insulation layer 62 and 60 can be considered as the protective cover, Fig. 2), wherein said at least one heating element and said at least one thermal insulation layer are sealed within said protective cover (insulation 56 and elongate web 22 are enclosed by layers 60 and 62 on the top, bottom, and the sides, Fig. 2A).
Irgens does not disclose wherein no thermal insulation layers are positioned between a second side of said at least one heating element and said protective cover.
Naylor-2009 discloses a flexible textile heating unit 100 wherein no thermal insulation layers (insulation layer 104 is only on one side of the heating element 106, Fig. 2) are positioned between a second side of said at least one heating element (106) and said protective cover (108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Irgens to incorporate the teachings of Naylor-2009. Instead of having the insulation 52 on both sides of the heating element 22 (see Fig. 2B, Irgens), the insulation 52 would be on only one side of the heating element, as taught by Naylor-2009. Doing so would have the benefit of directing the heat towards a desired direction/surface such as fluid conduits while directing heat away from an exterior environment (par. 50, Naylor-2009).
Regarding claim 11, Irgens in view of Naylor-2009 discloses the heating pad in accordance with claim 10, wherein said at least one thermal insulation layer comprises a first insulation layer made of a first material (insulation layer 56 can be made of polyethylene, par. 
Regarding claim 12, Irgens in view of Naylor-2009 discloses the heating pad in accordance with claim 10, wherein said heating pad is configured to be wrapped around a pipeline (flexible heating element, since the heating element is flexible, it is capable of being wrapped around a cylindrical pipeline).
Further, it is understood, claim 12 includes intended use recitation “configured to be wrapped around a pipeline.” The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 15, Irgens in view of Naylor-2009 discloses the heating pad in accordance with claim 10, said power cable comprises a cable connector (lead wires 42 and 44, Fig. 1), and wherein said heating pad comprises a pad connector configured to engage said cable connector (crimp connector 46 and 48, par. 22, Fig. 1).  
Regarding claim 16, Irgens in view of Naylor-2009 discloses the heating pad in accordance with claim 10, wherein a plurality of slots are defined through said at least one heating element (extending slots 28, par. 22).
Regarding claim 17.
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irgens in view of Naylor-2009 as applied to claim 10, and in further view of Naylor (US 20070262073 A1, hereinafter Naylor 2007). 
Regarding claim 13, Irgens in view of Naylor-2009 does not disclose a heating pad in accordance with claim 10, wherein said at least one heating element comprises three heating elements.
Naylor-2007 discloses said at least one heating element comprises three heating elements (modular heated cover 800 with electrical connection 806 may be included to connect multiple electrical heating elements 810, par. 88, Fig. 8; where it is understood by the examiner that though Fig. 8 only shows two heating elements, the term “multiple electrical heating elements” encompasses two or more and one of ordinary skill in the art would be able to duplicate additional heating elements if needed, see MPEP 2144.04 B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Irgens in view of Naylor-2009 to incorporate the further teachings of Naylor-2007 and have multiple electrical heating elements. Doing so would have the benefit of providing variable heat intensity levels (par. 84, Naylor-2007).
Regarding claim 14, Irgens in view of Naylor-2009 does not disclose a heating pad in accordance with claim 10, wherein said protective cover is a vinyl polyester cover.
Naylor-2007 discloses protective cover is a vinyl polyester cover (polyester (par. 68, Naylor-2007), vinyl (par. 47, Naylor-2007), or vinyl polyester for the protective cover) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Irgens in view of Naylor-2009 to incorporate the teachings of Naylor-2007 and use vinyl polyester. One of ordinary skill in the art would be able to choose any number of different materials vinyl polyester based on design specification as .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761